



DIRECTOR DEFERRED RESTRICTED STOCK UNIT AWARD AGREEMENT
VANGUARD NATURAL RESOURCES, INC.
2017 Management Incentive Plan
This Director Deferred Restricted Stock Unit Award Agreement (this “Agreement”)
is made as of the [●] day of [●], 20[●] (the “Grant Date”) between Vanguard
Natural Resources, Inc. (the “Company”), and [●] (“Participant”), and is made
pursuant to the terms of the Vanguard Natural Resources, Inc. 2017 Management
Incentive Plan (the “Plan”). Any capitalized term used herein but not defined
shall have the meaning set forth in the Plan.
Section 1.Grant of Restricted Stock Units. The Company hereby grants to
Participant, on the terms and conditions hereinafter set forth, a Restricted
Stock Unit Award consisting of [●] restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions set forth in this Agreement and the
Plan. Subject to the terms and conditions set forth in this Agreement and the
Plan, each Restricted Stock Unit represents the right to receive one share of
Common Stock.
Section 2.    Vesting of the Restricted Stock Units.
(a) Generally. Except as otherwise provided herein, [25% of the Restricted Stock
Units shall be fully vested as of the Grant Date and the remaining Restricted
Stock Units shall vest ratably on the first three anniversaries of [____],
2017]/[the Restricted Stock Units shall vest ratably on the first four
anniversaries of the Grant Date]], in each case subject to Participant’s
continuous Service on each applicable vesting date.
(b) Death or Disability. Upon Participant’s termination by reason of
Participant’s death or Disability all Restricted Stock Units that remain
unvested as of such date will immediately vest.
(c) Qualified Liquidity Event. Upon the occurrence of a Qualified Liquidity
Event, all Restricted Stock Units that remain unvested as of such date will
immediately vest, subject to Participant’s continuous Service through the date
of such Qualified Liquidity Event.
(d) Certain Failures to Nominate. In the event that the Nominating Committee of
the Board fails to nominate Participant, other than as result of an action or
omission by Participant that would otherwise constitute “cause” (as that term is
used in Section 141(k) of the Delaware General Corporation Law), all Restricted
Stock Units that remain unvested as of such date will immediately vest.
Section 3.    Settlement. As soon as reasonably practicable following the
earliest to occur of: (i) the date of Participant’s termination of Service that
also constitutes a “separation from service” (within the meaning of Section 409A
of the Code (“Section 409A”)); or (ii) the occurrence of a Qualified Liquidity
Event that also constitutes a “change in control event” for the purposes of
Section 409A, as applicable (and in any event within 30 days following the
earliest such applicable date), all vested Restricted Stock Units shall be
settled by the Company delivering


    

--------------------------------------------------------------------------------





to Participant a number of shares of Common Stock equal to the number of vested
Restricted Stock Units or a cash amount equal to the Fair Market Value thereof,
measured as of the date of settlement.
No fractional shares of Common Stock shall be issued, and the value of any such
fractional share shall be paid to Participant in cash at Fair Market Value,
measured as of the date of settlement.
Section 4.    Repurchase. The Company shall have the right, within six months
following the termination of Participant’s Service, to purchase from
Participant, and Participant shall sell to the Company, all or any portion of
the shares of Common Stock delivered in settlement of the Restricted Stock
Units, if any (and any Common Stock or other securities issued in respect, or
pursuant to the terms, thereof), at a price equal to the Fair Market Value
thereof, measured as of the date of Participant’s termination of Service, (the
“Repurchase Price”). The Repurchase Price shall be paid to Participant at the
closing of the repurchase in a lump sum. The Company shall pay the Repurchase
Price by the Company’s delivery of a check or wire transfer of immediately
available funds against delivery of the certificates or other instruments, if
any, representing the shares of Common Stock or other securities so purchased,
duly endorsed. Notwithstanding the foregoing, in the event that the Board
determines in good faith that the Company’s payment of all or any portion of the
Repurchase Price would violate applicable law or any instrument relating to the
Company’s indebtedness, then (i) the closing of the repurchase shall be delayed
until the date that no such prohibitions or restrictions apply or (ii) the
Company may pay all or any portion of the Repurchase Price by delivery to the
Participant of a promissory note, bearing interest at (a) a rate equal to the
average annual rate payable by the Company or its subsidiaries on indebtedness
obligations outstanding at the time such amount would otherwise have been paid
in immediately available funds or (b) if there are no such obligations
outstanding, the average prime rate charged during such period by any nationally
recognized bank designated by the Company.
Upon and following the occurrence of an IPO, the Company’s right of repurchase
pursuant to this Section 4 shall be of no force or effect.
Section 5.    Restrictions on Transfer. No Restricted Stock Units (nor any
interest therein) may be transferred, pledged, assigned, hypothecated or
otherwise disposed of in any way by Participant, except by will or by the laws
of descent and distribution. In the event that Participant becomes legally
incapacitated, Participant’s rights with respect to the Restricted Stock Units
shall be exercisable by Participant’s legal guardian or legal representative.
The Restricted Stock Units shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Restricted Stock Units contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon any
Restricted Stock Units, shall be null and void and without effect.
Notwithstanding the foregoing, Participant may, with the prior written consent
of the Committee, make transfers of Restricted Stock Units to immediate family
members or to a trust, the sole beneficiaries of which are Participant or
immediate family members, in each case solely for estate planning purposes, in
all instances subject to compliance with any applicable spousal consent
requirements and all other applicable laws.
Section 6.     Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a


2



--------------------------------------------------------------------------------





registration statement under the Securities Act relating to the shares of Common
Stock, Participant hereby represents and warrants, and by virtue of such
acquisition shall be deemed to represent and warrant, to the Company that such
shares of Common Stock shall be acquired for investment and not with a view to
the distribution thereof, and not with any present intention of distributing the
same, and Participant shall provide the Company with such further
representations and warranties as the Company may reasonably require in order to
ensure compliance with applicable federal and state securities, blue sky and
other laws.
Section 7.    Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.
Section 8.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continued Service with the
Company or any Affiliate.
Section 9.    Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds. Participant shall be entitled to accrue payments equal to dividends
declared, if any, on the Common Stock underlying the Restricted Stock Unit to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the Restricted Stock Unit to which it relates, at the time the Common
Stock underlying the Restricted Stock Unit is settled and delivered to
Participant pursuant to Section 3; provided, however, if any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be deposited with the Company, shall be deemed to be part of the Dividend
Equivalent, and shall be subject to the same vesting requirements, restrictions
on transferability and forfeitability as the Restricted Stock Units to which
they correspond. Dividend Equivalents shall not entitle Participant to any
payments relating to dividends declared after the earlier to occur of the
settlement or forfeiture of the Restricted Stock Units underlying such Dividend
Equivalents.
Section 10.    Construction. The Restricted Stock Unit Award granted hereunder
is granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.


3



--------------------------------------------------------------------------------





Section 11.    Notices. Any notice hereunder by Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.
Section 12.    Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 13.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 14.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 15.    Section 409A. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of the Plan or
this Agreement, payments provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A shall be excluded from Section 409A to the maximum extent possible. The
Restricted Stock Units granted hereunder shall be subject to the provisions of
Section 13.3 of the Plan. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company or any of its
Subsidiaries or Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A or otherwise.
Section 16.    Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter.
Section 17.    Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including without limitation, any clawback or recoupment policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.
Section 18.     Taxes. Participant acknowledges and agrees that Participant is
not an employee of the Company and that, as an independent contractor,
Participant will be required to pay (and the Company will not withhold or remit)
any applicable taxes in connection with this


4



--------------------------------------------------------------------------------





Restricted Stock Unit Award. However, Participant may satisfy certain
tax-related obligations relating to this Restricted Stock Unit Award by
directing the Company to withhold from the Common Stock otherwise issuable
pursuant to the settlement of the Restricted Stock Units a number of shares of
Common Stock with a Fair Market Value equal to the estimated amount of taxes
payable by Participant as of Participant’s next estimated tax payment due date
in connection with the settlement of this Restricted Stock Unit Award.
Section 19.    Lock-Up Period. If so requested by the Company or the
underwriters in connection with an IPO, Participant shall not sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any securities of the Company however or whenever acquired without the prior
written consent of the Company or such underwriters, as the case may be, for up
to 180 days from the effective date of the registration statement, plus such
additional period as may be required by applicable law, exchange rules or
regulations, and Participant shall execute an agreement reflecting the foregoing
as may be requested by the underwriters or the Company at the time of such
offering.
(SIGNATURES ON FOLLOWING PAGE)


5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
VANGUARD NATURAL RESOURCES, INC.
                    


By: ______________________________
Name:______________________________
Title:_______________________________
          






PARTICIPANT




___________________________________
Name:
Date:











6

